DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s appeal brief dated 11/16/2020 has been received and entered.  Claims 1-7 are pending in the application.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hsin-I Cindy Chen on February 12, 2021.
The application has been amended as follows: 
. Claim 1: 
1. (Currently Amended) A liquid crystal display apparatus, comprising: 
a liquid crystal cell [[;]] having a viewer side without a polarizer directly disposed on the viewer side; 
a first polarizer arranged on a back surface side of the liquid crystal cell; 
a cover sheet arranged on [[a]] the viewer side of the liquid crystal cell, the cover sheet having a transmission portion at a position corresponding to a display region of the liquid crystal cell; and
a second polarizer arranged on a viewer side of the cover sheet to cover the transmission portion, 

wherein the transmission portion does not have polarizing properties, 
wherein the second polarizer is a polarizer which is nearest to the liquid crystal cell, on the viewer side of the liquid crystal cell, and 
wherein the cover sheet is formed of a resin sheet having a thickness of 0.1 mm to 5 mm.
. Claim 7:
7. (Currently Amended) A liquid crystal display apparatus, comprising: 
a liquid crystal cell [[;]] having a viewer side without a polarizer directly disposed on the viewer side;
a first polarizer arranged on a back surface side of the liquid crystal cell; 
a cover sheet arranged on [[a]] the viewer side of the liquid crystal cell, the cover sheet having an opening portion at a position corresponding to a display region of the liquid crystal cell; 
a second polarizer arranged on a viewer side of the cover sheet and directly bonded to the cover sheet to cover the opening portion;  Application No.: 15/766,084Docket No.: P180263US00 
wherein an absorption axis direction of the first polarizer and an absorption axis direction of the second polarizer are substantially perpendicular to each other, 
wherein the second polarizer is a polarizer which is nearest to the liquid crystal cell, on the viewer side of the liquid crystal cell, and 
wherein the cover sheet is formed of a resin sheet having a thickness of 0.1 mm to 5 mm.

Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of the prior art of record discloses or suggests alone or in combination that a liquid crystal apparatus comprising a combination of various elements as claimed more specifically a liquid crystal cell having a viewer side without a polarizer directly disposed on the viewer side, a cover sheet arranged on the viewer side of the liquid crystal cell, a second polarizer arranged on a viewer side of the cover sheet and directly bonded to the cover sheet to cover the opening portion, wherein the second polarizer is a polarizer which is nearest to the liquid crystal cell, on the viewer side of the liquid crystal cell as set forth in claims 1 and 7. 
Claims 2-6 are allowed by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297.  The examiner can normally be reached on 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DUNG T NGUYEN/Primary Examiner, Art Unit 2871